DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radow (US 7,833,135).
Regarding claim 14, Radow teaches a method of electromechanical rehabilitation, comprising: receiving a pedal force value from a pedal sensor (6) of a pedal (column 17 lines 27-29); receiving a pedal rotational position (column 17 lines 30-31); based on the pedal rotational position over a period of time, calculating a pedal velocity (column 17 lines 32-33); and based at least upon the pedal force value, a set pedal resistance value, and the pedal velocity, outputting one or more control signals causing an electric motor to provide a driving force to control simulated rotational inertia applied to the pedal (column 17 lines 43-66; column 2 lines 4-15).
Regarding claim 19, Radow teaches outputting the control signals causes the electric motor to control simulated rotational inertia applied to the pedal through an intermediate drive wheel (4) connected to a drive axle (2) to the pedal; and wherein outputting the control signals causes the electric .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radow (US 7,833,135) as applied to claim 14 above, and further in view of Wu (US 9,283,434).
Radow further teaches, “a force sensor could be configured to measure the force acting on the crank arms, or on the pedals” (column 17 lines 19-21), but does not specifically disclose the pedal sensor includes a toe sensor at a toe end of the pedal and a heel sensor at a heel end of the pedal.  Wu teaches a method of rehabilitation using a rotary pedal device with a pedal sensor, wherein the pedal sensor includes a toe sensor (121) at a toe end of the pedal and a heel sensor (122) at a heel end of the pedal; and wherein receiving the pedal force value from the pedal sensor includes sensing a toe end force from the toe sensor and sensing a heel end force from the heel sensor and computing a total force from both the toe end force and the heel end force (column 4 lines 42-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Radow by providing the force sensor data as summed from front and rear pedal force sensors, as taught by Wu, in order to determine the total force across the pedal.


Allowable Subject Matter
Claims 1-13 are allowed.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or make obvious the combinations of limitations required by independent claims 1 or 9, or by dependent claims 15, 16, 17, or 18.
Regarding claim 1, the cited references do not disclose the invention as claimed, and in particular the features, “wherein the processing device is configured to: based on the sensed-force value and the pedal rotational position, detect a pedaling phase; and(a) if the pedaling phase is not in a coasting phase and the sensed-force value is within a desired range, maintain a current driving force of the electric motor to simulate a desired inertia of the pedals; (b) if the pedaling phase is in the coasting phase and the rotational velocity has not decreased, decrease the driving force of the electric motor and maintain a decreasing inertia of the pedals; and (c) if the pedaling phase is not in the coasting phase and the rotational velocity has decreased, increase the driving force of the electric motor to maintain a desired rotational velocity”.
Regarding claim 9, the cited references do not disclose the invention as claimed, and in particular the features, “wherein the processing device is configured to: receive a sensed-force value representing the pedal force applied to the pedals by the user; if the sensed-force value is in a range, maintain the driving force at a present drive state; if the sensed-force value is above the range, decrease the driving force to the pedals; and if the sensed-force value is below the range, increase the driving force to the pedals.”.
Regarding claim 15, the cited references do not disclose the invention as claimed, and in particular the step, “if the pedal velocity is being maintained and the pedal force value is within a set range, outputting the control signals comprises outputting a maintain-drive control signal to the electric motor; and wherein the maintain-drive control signal causes the electric motor to keep the driving force at a current driving force”.
Regarding claim 16, the cited references do not disclose the invention as claimed, and in particular the step, “ if the pedal velocity is being maintained and the pedal force value is less than a prior pedal force value at a prior pedal revolution, outputting the control signals includes outputting a maintain-drive control signal to the electric motor; and wherein the maintain-drive control signal causes the electric motor to keep the driving force at a current driving force”.
Regarding claim 17, the cited references do not disclose the invention as claimed, and in particular the step, “if the pedal velocity is less than a prior pedal velocity during a prior pedal revolution and the pedal force value is less than a prior pedal force value at the prior pedal revolution, outputting the control signals includes outputting an increase- motor-drive control signal to the electric motor; and wherein the increase-motor-drive control signal causes the electric motor to increase the driving force relative to a current driving force”.
Regarding claim 18, the cited references do not disclose the invention as claimed, and in particular the step, “if the pedal force value is greater than the pedal force value during a prior pedal revolution or if the pedal velocity is greater than a prior pedal velocity during the prior pedal revolution, outputting the control signals includes outputting a decrease-motor-drive control signal to the electric motor; and wherein the increase-motor-drive control signal causes the electric motor to increase the driving force relative to a current driving force.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784